DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment and the Terminal Disclaimer filed on 05/04/2022 have been entered.  Claims 2, 4-7 and 9-19 are currently pending in the application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 05/04/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 2, 5-7, 9-12 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nordstom (US 2013/0212767 A1).
Regarding claim 2, Nordstom discloses a suit (suit 1300; fig. 13A-13B; paras. 0066-0067) wearable by a human user, the suit comprising: 
a torso section (front torso portion 1360; fig. 13A; para. 0066); 
an arm section (left arm portion 1330; figs. 13A-13B; para. 0066) extending from an upper portion of the torso section (figs. 13A-13B); and 
a leg section  (leg portion 1340; figs. 13A-13B; para. 066) extending from a lower portion of the torso section (fig. 1; para. 0041); 
wherein: 
a first exterior surface region (textured surface regions; figs. 13A-13C; paras. 0066-0068) of the suit is uneven and has a different surface friction property (being textured thus uneven with a different surface friction property; figs. 9, 13A-13C; paras. 0056, 0066) in relation to a second exterior surface region (front torso portion 1360, which is a smooth fabric; fig. 13A; para. 0066) of the suit, the first exterior surface region comprises a roughened material (a fabric with surface textures; figs. 9, 13A-13C; paras. 0056, 0066) that exhibits a variance in surface roughness or surface friction based upon a direction of movement of a fluid along the roughened material (textures are aligned on the fabric which exhibits a variance in surface roughness based upon an air flow direction; figs. 9-10; paras. 0047, 0057, 0060), and the roughened material is configured such that the surface roughness or surface friction of the roughened material is greater along a rough direction of the roughened material in relation to a smooth direction of the roughened material that opposes the rough direction (when the textures are nodules formed from fibers having an angular orientation with the surface of the fabric; referencing fig. 10; para. 0060); 
the roughened material comprises a textile material (textile portion 900; fig. 9; para. 0056) having an uneven exterior surface (due to a plurality of nodules; fig. 9; paras. 0056-0057) formed by rows or courses of fibers or yarns (the nodules are formed with aligned fibers; see fig. 10; para. 0060), at least some of the rows or courses of fibers or yarns extend further outward from an exterior surface of the roughened material in relation to other rows or courses of fibers or yarns (the aligned fibers having varying lengths are oriented so as to extend out of the surface of the textile portion, which encompasses the scope of different rows having different fiber lengths, therefore at least some fiber rows of the nodules extending further outward in relation to other fiber rows either from the nodules or the underlying base fabric; referencing figs. 9-10; paras. 0057, 0060).
Regarding claim 5, Nordstom discloses the suit of claim 2, and further discloses wherein the second exterior surface region is located along a portion of the torso section (front torso region 1360 is a smooth fabric; fig. 13A; para. 0066).
Regarding claim 6, Nordstom discloses the suit of claim 2, and further discloses wherein the first exterior surface region is located along one or more portions of the arm section (left and right arm texture portions 1330, 1350; fig. 13A; para. 0066).
Regarding claim 7, Nordstom discloses the suit of claim 6, and further discloses wherein the second exterior surface region is located along another portion of the arm section (zone 1370 comprising a portion of upper left arm section that is constructed of a smooth fabric; see fig. 13B; para. 0067). 
Regarding claim 9, Nordstom discloses the suit of claim 2, and further discloses wherein the first exterior surface region is located along one or more portions of the leg section (left and right leg texture regions 1320, 1340; figs. 13A-13B; para. 0066).
Regarding claim 10, Nordstom discloses the suit of claim 9, and further discloses wherein the second exterior surface region is located along another portion of the leg section (smooth zone 1370 extending down to portions of legs; fig. 13B; para. 0067).
Regarding claim 11, Nordstom discloses the suit of claim 2, and further discloses wherein the first exterior surface region is located along two portions of the leg section (left and right leg texture regions 1320, 1340; figs. 13A-13B; para. 0066).
Regarding claim 12, Nordstom discloses the suit of claim 11, and further discloses wherein the leg section includes a lower leg portion that extends below the user's knee when the suit is worn by the user (figs. 13A-13B; para. 0066) and an upper leg portion that extends above the user's knee when the suit is worn by the user (figs. 13A-13B; para. 0066), and each of the upper and lower leg portions include the first exterior surface region (left and right leg texture regions 1320, 1340 each extending from an ankle portion up to a portion of the torso section; figs. 13A-13B; para. 0066).
Regarding claim 15, Nordstom discloses an article of apparel (suit 1300; fig. 13A-13B; paras. 0066-0067) wearable by a human user, the article of apparel comprising: 
a main section (front torso portion 1360; fig. 13A; para. 0066); and 
an elongated section (left arm portion 1330; figs. 13A-13B; para. 0066) extending from the main section (figs. 13A-13B), the elongated section comprising an arm section configured to receive the user's arm (left arm portion 1330; figs. 13A-13B) or leg section configured to receive the user's leg; 
wherein: 
a first exterior surface region (textured surface regions; figs. 13A-13C; paras. 0066-0068) of the article of apparel is uneven and has a different surface friction property (being textured thus uneven with a different surface friction property; figs. 9, 13A-13C; paras. 0056, 0066) in relation to a second exterior surface region (front torso portion 1360, which is a smooth fabric; fig. 13A; para. 0066) of the article of apparel, the first exterior surface region comprises a roughened material (a fabric with surface textures; figs. 9, 13A-13C; paras. 0056, 0066) that exhibits a variance in surface roughness or surface friction based upon a direction of movement of a fluid along the roughened material (textures are aligned on the fabric which exhibits a variance in surface roughness based upon an air flow direction; figs. 9-10; paras. 0047, 0057, 0060), and the roughened material is configured such that the surface roughness or surface friction of the roughened material is greater along a rough direction of the roughened material in relation to a smooth direction of the roughened material that opposes the rough direction (when the textures are nodules formed from fibers having an angular orientation with the surface of the fabric; referencing fig. 10; para. 0060); 
the roughened material comprises a textile material (textile portion 900; fig. 9; para. 0056) having an uneven exterior surface (due to a plurality of nodules; fig. 9; paras. 0056-0057) formed by rows or courses of fibers or yarns (the nodules are formed with aligned fibers; see fig. 10; para. 0060), at least some of the rows or courses of fibers or yarns extend further outward from an exterior surface of the roughened material in relation to other rows or courses of fibers or yarns (the aligned fibers having varying lengths are oriented so as to extend out of the surface of the textile portion; referencing figs. 9-10; paras. 0057, 0060); and 
the roughened material is further configured to exhibit a variance in surface roughness or surface friction in response to a degree of stretching or elongation applied to the roughened material (the base fabric is elastic and nodules are attached to the base fabric with a flexible silicone adhesive, therefore the shape, size and distribution of the fiber nodules will change in response to a degree of stretching, which will cause changes of the overall surface roughness or surface friction of the roughened fabric; fig. 9; paras. 0012, 0056-0057, 0060, 0062). 
Regarding claim 16, Nordstom discloses the article of apparel of claim 15, and further discloses wherein the first exterior surface region is located on the elongated section (left arm portion 1330; figs. 13A-13B; para. 0066).
Regarding claim 17, Nordstom discloses the article of apparel of claim 16, and further discloses wherein the second exterior surface region is located on the elongated section or the main section (front torso region 1360 is a smooth fabric; fig. 13A; para. 0066). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nordstom (US 2013/0212767 A1).   
Regarding claim 4, Nordstom discloses the suit of claim 2, and further discloses wherein the textile material comprises nylon (nylon fibers; para. 0057).
Nordstom does not explicitly disclose wherein the textile material comprises copolymers of polyester and polyurethane.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the materials of the textile material as claimed, in order to provide a highly durable and highly elastic textile material for a sport garment (Nordstom; paras. 0012, 0062). Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 13, Nordstom discloses the suit of claim 12, but does not explicitly disclose wherein the roughened material of the upper leg portion for the leg section is incorporated into the suit in a different orientation in relation to the roughened material of the lower leg portion for the leg section such that the rough and smooth directions for the upper leg portion roughened material are transverse the corresponding rough and smooth directions for the lower leg portion roughened material for the leg section.  However, Nordstom does disclose wherein the roughened material in different portions of the suit may have different orientations (the fibers of the nodules may be oriented in any number of ways; paras. 0047, 0060), which encompasses the scope of claimed invention.  Therefore, it would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the nodules of the upper leg portion and the lower leg portion as disclosed by Nordstom, with wherein the roughened material of the upper leg portion for the leg section is incorporated into the suit in a different orientation in relation to the roughened material of the lower leg portion for the leg section such that the rough and smooth directions for the upper leg portion roughened material are transverse the corresponding rough and smooth directions for the lower leg portion roughened material for the leg section, in order to provide an optimum configuration of the roughened material in the leg sections to reduce drag generated from air flow based on a specific sport activity, wherein air flow directions to the upper leg portion and the lower leg portion are different (Nordstom; para. 0008).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nordstom (US 2013/0212767 A1) in view of Gierveld (WO 00/45658).   
Regarding claim 14, Nordstom discloses the suit of claim 2, and further discloses the suit further comprising:
a pair of arm sections (figs. 13A-13B; para. 0066) extending from the upper portion of the torso section (figs. 13A-13B; para. 0066); 
a pair of leg sections (figs. 13A-13B; para. 0066) extending from the lower portion of the torso section (figs. 13A-13B; para. 0066). 
Nordstom does not disclose wherein a hood section extending from the torso section, the hood section being oriented and configured as part of the suit so as to receive the user's head when the suit is worn by the user.  However, Gierveld teaches a suit (suit 4 for skating sport; fig. 2; page 4, ll. 9-13) comprising a hood section (hood 5; fig. 2; page 4, ll. 9-13), wherein the hood section extending from a torso section (fig. 2; page 4, ll. 9-13), the hood section being oriented and configured as part of the suit so as to receive the user's head when the suit is worn by the user (fig. 2; page 4, ll. 9-13).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the suit as disclosed by Nordstom, with wherein a hood section extending from the torso section, the hood section being oriented and configured as part of the suit so as to receive the user's head when the suit is worn by the user, in order to provide an athletic suit specifically for skating sport.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nordstom (US 2013/0212767 A1) in view of Takeshi (JPH 0931721 A).   
Regarding claim 18, Nordstom discloses the suit of claim 1.  Nordstom does not disclose wherein the rows or courses of fibers or yarns of the roughened material form a woven fabric or a knitted fabric.  However, Takeshi teaches an article of apparel (jump ski garment 1; fig. 1; para. 0008) comprising a roughened material (a material comprising fine ridges 4; figs. 1, 4; paras. 0008), wherein the roughened material having an uneven exterior surface formed by rows or courses of fibers or yarns (figs. 4-5; paras. 0008, 0012), at least some of the rows or courses of fibers or yarns extend further outward from an exterior surface of the roughened material in relation to other rows or courses of fibers or yarns (figs. 4-5; paras. 0008, 0012), and wherein the rows or courses of fibers or yarns of the roughened material form a woven fabric or a knitted fabric (para. 0009).  Both Nordstom and Takeshi teach a garment configured with aerodynamic surface features.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the suit as disclosed by Nordstom, with wherein the rows or courses of fibers or yarns of the roughened material are integrally formed of a woven fabric or a knitted fabric as taught by Takeshi, in order to provide the roughened material in another suitable form without using adhesives thereby achieving improved softness and durability.   
Regarding claim 19, Nordstom discloses the article of apparel of claim 15. Nordstom does not disclose wherein the rows or courses of fibers or yarns of the roughened material form a woven fabric or a knitted fabric.  However, Takeshi teaches an article of apparel (jump ski garment 1; fig. 1; para. 0008) comprising a roughened material (a material comprising fine ridges 4; figs. 1, 4; paras. 0008), wherein the roughened material having an uneven exterior surface formed by rows or courses of fibers or yarns (figs. 4-5; paras. 0008, 0012), at least some of the rows or courses of fibers or yarns extend further outward from an exterior surface of the roughened material in relation to other rows or courses of fibers or yarns (figs. 4-5; paras. 0008, 0012), and wherein the rows or courses of fibers or yarns of the roughened material form a woven fabric or a knitted fabric (para. 0009).  Both Nordstom and Takeshi teach a garment configured with aerodynamic surface features.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the suit as disclosed by Nordstom, with wherein the rows or courses of fibers or yarns of the roughened material are integrally formed of a woven fabric or a knitted fabric as taught by Takeshi, in order to provide the roughened material in another suitable form without using adhesives thereby achieving improved softness and durability.
Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive.
Applicant Remarks: Applicant asserts that the roughened material of Nordstrom including fibers attached to an underlying adhesive surface as shown in figs. 9-10 cannot be reasonably construed as an uneven exterior surface formed by rows or courses of fibers or yarns, at least some of the rows or courses of fibers or yarns extending further outward from an exterior surface of the roughened material in relation to other rows or courses of fibers or yarns.
Examiner's response: Examiner respectfully disagrees.  It is noted that Applicant does not provide any reason to support this argument and the argument amounts to a general allegation.  Even if the fibers of Nordstrom are attached to the base fabric by an adhesive, the aligned fibers still form rows (see fig. 10) and the nodules comprising the rows of fibers form an uneven exterior surface.  In addition, Nordstrom discloses that the fibers having varying lengths, which encompasses the scope of different rows having different fiber lengths; therefore at least some rows of fibers of the nodules extending further outward in relation to other fiber rows either from the nodules or the underlying base fabric.  
Applicant Remarks: Applicant asserts that there is no teaching or suggestion by Nordstrom that the surfaces of FIGS. 9 and 10 including flocked fibers extending from an adhesive layer exhibit a variance in surface roughness or surface friction in response to a degree of stretching or elongation applied to the roughened material as recited in the claims.
Examiner's response: Examiner respectfully disagrees.  As addressed for claim 15, Nordstrom discloses that the base fabric is elastic and fiber nodules are attached to the base fabric with a flexible silicone adhesive; therefore, the shape, size and distribution of the fiber nodules will change in response to stretching or elongation of the roughened material, which will cause a variance in surface roughness.  One of ordinary skill of the art would recognize that this is an inherent feature of the roughened material of Nordstrom.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732